Mahoney, P. J.
Appeal from an order of the County Court of Columbia County (Leaman, J.), entered January 29, 1991, which granted defendant’s motion to suppress evidence.
The People appeal from an order suppressing certain state*871ments made by defendant to the police during a barn burning incident which led to charges against defendant of third degree arson and resisting arrest. Defendant seeks, inter alia, dismissal of the appeal on the ground that the People failed to timely file a notice of appeal. We agree and dismiss the appeal as untimely.
CPL 460.10 requires that, under these circumstances, the notice of appeal be filed "with the clerk of the criminal court in which * * * such order was entered” (CPL 460.10 [1] [a]). In papers responding to defendant’s motion to dismiss the appeal, the People admitted that the notice of appeal was not filed with the County Court Clerk but argued that the statute was sufficiently complied with inasmuch as the notice of appeal was served on the County Judge, whose order the People seek to appeal, and that "such documents, in the past, have always been forwarded from Judge’s chambers to the Court Clerk”. All this notwithstanding, we find that the requirements of CPL 460.10 have not been satisfied; the People simply did not file the notice of appeal as statutorily mandated (see, CPL 460.10; People v Duggan, 69 NY2d 931, 932) and nothing in the language of the statute provides an exception for the facts presented here (see, People v Marsh, 127 AD2d 945, 946, lv denied 70 NY2d 650). Accordingly, the appeal must be dismissed.
Mikoll, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the appeal is dismissed.